Title: To James Madison from Vincent Gray, 16 July 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


16 July 1803, Havana. “Luis Viguri the late Intendant General of this Island … sailed this Morning for Spain.” Gives JM this “immediate information” so that he may warn the U.S. minister at Madrid, as Viguri has been “the most inveterate enemy the United States … had in this quarter,” known to have “Committed greater depredations on our Commerce during the War and since.” The U.S. minister and commissioners should “be guarded against him,” because he is “protected by the Prince of Peace and carries with him a sufficient Sum of money to cause him yet to be respected and protected at Court.” Mr. Arce, the cashier of the Royal Treasury, has been appointed to replace him pro tem, “but as the Brother of Mr. Arce is Inquisitor General of Spain and its Dominions, there is no doubt but what he will be confirmed in the appointment.” Arce “appears to be a Religious man but unfortunately is not a man of talents or information, therefore if not a good one (which would be as difficult to find in this country, as to find a Prophet in ours) may be led away by others to act the part the old Intendant did.” Adds in a postscript that this letter is carried by Martín Mádan, a Havana merchant, who leaves in a few days for the U.S. “and will visit Washington immediately after his arrival” to prosecute claims against the U.S. “to a large Amount.” Mádan “is a man of information,” friendly toward the U.S. “and open and canded,” so JM “may get much information from him relative to this Island its Government, Commerce &c: during his stay at Washington.”
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 3 pp.; docketed by Wagner as received 23 Aug.



   
   This was possibly Juan Vicente de Arce, later intendant general of Caracas, 1803–9 (Juan Andreo García, La intendencia en Venezuela: Don Esteban Fernández de León, intendente de Caracas, 1791–1803 [Murcia, Spain, 1990], p. 43).




   
   Ramon José de Arce (d. 1814) was inquisitor general from 1798 to 1808 (Henry Charles Lea, A History of the Inquisition of Spain [1906–7; 4 vols.; New York, 1966 reprint], 1:559).



   
   Martín Mádan y Brown (1767–1815) was born in London to a Spanish father and an English mother (Santa Cruz y Mallén, Historia de familias cubanas, 5:168).



   
   A full transcription of this document has been added to the digital edition.

